     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 1 of 7 Page ID #:451



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DIVISION
20
       RICHARD HART et al., individually and on         Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                      DECLARATION OF TULIO
                    Plaintiffs,                         GRAJEDA
23
       v.                                               Date: TBD
24                                                      Time: TBD
       STEPHANIE CLENDENIN, Director of                 Judge: Hon. Jesus G. Bernal
25                                                      Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                    Compl. filed: 08/05/2020
27
                    Defendants.
28


                                      DECLARATION OF TULIO GRAJEDA
     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 2 of 7 Page ID #:452



1                             DECLARATION OF TULIO GRAJEDA
2      I, Tulio Grajeda, hereby declare:
3            1.     I make this declaration based on my own personal knowledge and if called
4      to testify I could and would do so competently as follows:
5            2.     I am currently a patient at Patton State Hospital (Patton) in San Bernardino
6      County, California. I have been a patient at Patton since 2013. Before being transferred
7      to Patton, I was a patient at Napa State Hospital for about seven years.
8            3.     I contracted COVID-19 this summer at Patton. I am considered to be obese,
9      which I have heard on the news is a risk factor for developing a severe case of COVID-
10     19. Although I have recovered from the first infection of COVID-19, I am worried about
11     developing a severe illness if I contract COVID-19 again.
12        Patton is a crowded facility where patients share common spaces with minimal
13                                            ventilation.
14           4.     On the news, I have seen that COVID-19 is hitting hardest in places like
15     nursing homes and hospitals like Patton, where people live in close quarters and share
16     common spaces. Knowing this makes me very anxious.
17           5.     Ever since I was committed to the state hospitals, I have had to live in very
18     close quarters. When I first came to Patton, I was housed for a short time in Unit EB-01,
19     which is an admissions unit. On Unit EB-01, I shared a bedroom, bathroom, common
20     areas, and a dining hall with many other patients.
21           6.     After Unit EB-01, I was moved to Unit 27, where I am still housed today.
22     Unit 27 is in a different building from EB-01, but it is also a dense and crowded
23     environment. There are about fifty patients on Unit 27.
24           7.     On Unit 27, all of the patients share rooms. I am in a four-man room. Based
25     on what I have seen, it is one of the biggest rooms in the unit. Even though our room is
26     one of the biggest rooms, my bed is only four or five feet away from my roommates’
27     beds. I have seen that beds are closer together in other patients’ bedrooms.
28

                                                    2
                                     DECLARATION OF TULIO GRAJEDA
     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 3 of 7 Page ID #:453



1              8.    Unit 27 also has two bathrooms, which we all share. The bathrooms are
2      often very crowded. Sometimes, there can be up to twenty people in the bathroom at a
3      time.
4              9.    Unit 27 is connected to Unit 26. We share a common day hall and a hallway
5      with the patients on Unit 26. Between the two units, there are one hundred people. For
6      this reason, it is impossible to keep any distance from people.
7              10.   There are no windows that can be opened on our unit. I see that every
8      window is locked and secured by metal. There is no way for us to get fresh air when we
9      are in the unit.
10              I tested positive for COVID-19 after our unit was exposed to the virus.
11             11.   In July, our unit was put on quarantine.
12             12.   The staff told us that one of the staff members who worked on our unit came
13     to work sick and tested positive for COVID-19.
14             13.   Because we were exposed to the virus, they immediately put Units 26 and 27
15     on quarantine, which meant that we could not leave the unit to eat our meals or go
16     outside. At this time, I became extremely worried and afraid for my health.
17             14.   During this time, I mostly stayed in my room, like I usually do. However,
18     the staff told us that we had to eat our meals in the day hall. I did not have much of an
19     appetite because I was very anxious. We all continued to share other common areas and
20     items, including bathrooms, telephones, and drinking fountains.
21             15.   After we were put on quarantine, I was tested twice for COVID-19.
22             16.   About five days after my second COVID-19 test, the nursing staff woke me
23     up after I had gone to bed for the night. The staff who woke me up seemed alarmed. I
24     was really confused because they did not tell me why they were waking me up. They
25     told me that I had to get up and go to one of the single rooms on the side of the unit,
26     which are usually used for seclusion of patients who have behavior issues. I did not
27     know what was going on, and I felt very scared.
28

                                                     3
                                      DECLARATION OF TULIO GRAJEDA
     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 4 of 7 Page ID #:454



1              17.   Once we were in the hallway, I remember one of the nurses telling me that I
2      had coronavirus and had to be put in a room by myself.
3              18.   I could not believe it. I had been mostly keeping to myself. I had some cold
4      symptoms, but did not feel very sick.
5              19.   The next morning, the medical doctor came to see me and confirmed that I
6      had tested positive for COVID-19. The doctor told me that I was going to be moved to
7      unit EB-11, where they were moving all of the patients at Patton who had COVID-19.
8      They gave me a mask to wear and put me on the shuttle to the building where unit EB-11
9      is located.
10         I spent sixteen days in Unit EB-11 with other Patton patients who also tested
11                                      positive for COVID-19.
12             20.   The experience of being on Unit EB-11 was really traumatizing. I did not
13     know if I was going to live.
14             21.   I was on Unit EB-11 for a total of sixteen days.
15             22.   Unit EB-11 has a really long hallway with bedrooms on each side. From
16     what I saw, it seemed like they had elderly patients grouped together in one area of the
17     unit.
18             23.   At first, I was housed in a room with one other patient. There was an air
19     purifier in the room that made so much noise. It stressed me out. The room was really
20     small and we had to stay in there all day, except when we needed to use the bathroom.
21     We ate our meals in the room.
22             24.   The staff told us that we were not allowed to use the telephones while we
23     were housed on EB-11.
24             25.   After I was there for a few days, they turned the day hall on EB-11 into a
25     dorm and I was moved there. From what I can remember, there were about fifteen beds
26     in the day hall and there were about two or three steps in between each bed. We stayed
27     there all day, and even ate our meals on our beds.
28

                                                    4
                                      DECLARATION OF TULIO GRAJEDA
     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 5 of 7 Page ID #:455



1            26.    While I was on EB-11, the staff told me every day that my vitals were pretty
2      normal. They did not give me any special medical treatment aside from extra vitamins.
3            27.    I do not remember getting any COVID-19 tests while I was in Unit EB-11. I
4      think they were just monitoring my vitals. It seemed like the medical doctor was always
5      on the unit, and I think that staff were doing the best that they could to deal with a bad
6      situation.
7            28.    Every day that I was on EB-11, ambulances came to take patients away who
8      had severe complications. I saw a lot of really sick people there. Some people were so
9      sick that they couldn’t walk around.
10           29.    During my time on unit EB-11, there were many patients transferred there
11     from Units 24 and 25, which are connected to each other like Units 26 and 27. I learned
12     from those patients that those units had a major outbreak. One day, five patients arrived
13     from those units. Then, another day, seven patients arrived. Finally, fourteen people
14     came from those two units in one day. I could not believe that all of these patients were
15     being transferred from the same unit.
16           30.    While I was in Unit EB-11, two patients died, including someone I knew.
17     This made me feel very sad and stressed.
18           31.    When I finally got to leave unit EB-11, I remember seeing on the census
19     board there that there were about 35 patients admitted to the unit.
20     Even though I survived having COVID-19 this summer, I am still worried about my
21       safety at Patton; we have been quarantined since the beginning of October since
22                                        being exposed again.
23           32.    When I got back to Unit 27, I had to stay in the single room on the side of
24     the unit for three days while they kept checking my vitals. After those three days passed,
25     I was moved back to my four-man room with my roommates, where I am still housed.
26           33.    Luckily, I survived having COVID-19 this summer. But, I am still worried
27     about my safety and wonder if I will catch it again. I have seen on the news that they do
28     not know if people who had COVID-19 once can get it again.

                                                     5
                                      DECLARATION OF TULIO GRAJEDA
     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 6 of 7 Page ID #:456



1            34.     Because I am the only patient on Units 26 and 27 who tested positive for
2      COVID-19 at that time, I think I must have caught it from a staff member. It makes me
3      nervous that staff members leave Patton and go places where they might get infected. I
4      have been afraid that a staff member could bring the virus into our unit again.
5            35.     My fears came true in the first week of October when Units 26 and 27 were
6      put on quarantine again because of another exposure to COVID-19.
7            36.     One evening, right before dinner, I was in my room and another patient
8      came in and told me that we were on quarantine again. I came out of my room and saw a
9      lot of patients crowded around the nursing station asking the staff whether we were on
10     quarantine because of a staff member or a patient. It was very chaotic. I heard another
11     patient say that it was a staff member. I later heard from a patient that he heard from the
12     staff that someone who floated on our unit tested positive for COVID-19, and that is why
13     we were put on quarantine.
14           37.     We are still on quarantine because of more exposures to COVID-19 since
15     the beginning of October. This means we have not been able to leave our unit for almost
16     two months.
17           38.      I have heard that at least three patients on Units 26 and 27 tested positive
18     around Thanksgiving.
19           39.     I just hope that I don’t get COVID-19 again. I am trying my best to stay
20     healthy, but I can’t stop feeling stressed thinking about myself or other patients in my
21     unit catching COVID-19.
22
23     I declare under penalty of perjury of the laws of the State of California and the United
24     States that the foregoing is true and correct. Executed on the 9th day of December, 2020
25     in Patton, California.
26                                                          /s/ Tulio Grajeda*
27                                                          Tulio Grajeda
28

                                                     6
                                      DECLARATION OF TULIO GRAJEDA
     Case 5:20-cv-01559-JGB-SHK Document 30-4 Filed 12/14/20 Page 7 of 7 Page ID #:457



1      * In light of COVID-19 regional stay-at-home orders and related COVID-19
2      correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
3      enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
4      herewith. Given the circumstances related to the COVID-19 pandemic and public health
5      orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
6      and will file the hand-signed declaration upon receipt, consistent with any further
7      direction from the Court.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    7
                                     DECLARATION OF TULIO GRAJEDA
